MEMORANDUM OF DECISION.
In this divorce action on the appeal of Dorothy Rose from a judgment of the District Court, Portland, the Superior Court, Cumberland County, vacated the judgment of the District Court and remanded the matter to that court for another hearing on all issues. Richard Rose appealed and Dorothy Rose cross-appealed from the judgment of the Superior Court. Because that judgment is not final for purposes of appeal and this case does not fall within any of the recognized exceptions for which interlocutory appeals may be brought, we conclude that the appeal and cross-appeal must be dismissed as premature. See Luchetti v. Luchetti, 445 A.2d 675, 676 (Me.1982); MacDougall v. MacDougall, 408 A.2d 783, 784 (Me.1979).
The entry is: Appeal and cross-appeal dismissed.
All concurring.